Citation Nr: 1636832	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In April 2013, the Veteran testified before a Veterans Law Judge (VLJ) at the St. Paul RO.  A transcript of the proceeding is associated with the claims file.  As noted in the Board's November 2015 remand, the Veteran was informed that the VLJ who conducted the April 2013 hearing was no longer employed by the Board, and he did not request a new hearing before a different VLJ.  Thus, a new hearing is not required prior to adjudicating the Veteran's claim.  

Notably, the Board previously denied the Veteran's claim in March 2014; however, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court issued a memorandum decision setting aside the Board's March 2014 denial of service connection for a psychiatric disorder and remanding the Veteran's claim for further development consistent with its decision.  The Board subsequently remanded the claim for additional development in November 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

As set forth in a June 2009 statement and informal claim, the Veteran contends that he has an acquired psychiatric disorder due to combat service in the Republic of Vietnam.  The Veteran maintains that since returning from Vietnam, he has experienced "recurring nightmares, inability to sleep for more than a few hours at a time, [and] inability to maintain social relationships or maintain substantially gainful employment."  The Veteran's DD-Form 214 indicates that he received the Purple Heart Medal and the Combat Action Ribbon; therefore, as indicated in the July 2009 rating decision, it is presumed that the Veteran engaged in combat during service.  Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In pertinent part, the Board remanded the Veteran's claim in November 2015 to obtain a VA psychiatric examination to determine whether any diagnosed psychiatric disorder was related to active service and to address whether any diagnosed PTSD was related to a stressor involving combat and/or fear of hostile military or terrorist activity.  

The Veteran was afforded a VA examination in March 2016, and the examiner gave a diagnosis of unspecified anxiety disorder.  According to the examiner, although the Veteran reported combat events that constituted Criterion A stressors, the Veteran did not meet the DSM-5 criteria for PTSD given his reported symptoms.  The examiner also opined that the Veteran's anxiety disorder was neither incurred in nor caused by his military service.  The examiner stressed that the Veteran was never diagnosed with, or treated for, a mental disorder during service and that he did not articulate any nexus between his current anxiety symptoms and any aspect of his military service.  According to the examination report, the examiner was unable to interpret the results of a MMPI-2-RF test because the Veteran's responses yielded an invalid profile due to random/inconsistent responding.  As such, the psychometric test results were deemed invalid.  

The Board notes that the Veteran was previously afforded a VA examination in August 2009 and was diagnosed with anxiety disorder, not otherwise specified.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD, as he denied that any memories from Vietnam were causing him problems.  The examination report indicates that the Veteran did not complete Minnesota Multiphasic Personality Inventory 2 and the Millon Clinical Multiaxial Inventory III tests.  According to the examination report, the Veteran stopped taking the tests approximately two-and-a-half hours after he began.  According to VA Compensation and Pension Examination Notes, the Veteran was scheduled for VA psychiatric examinations in January 2011 and February 2011, but he either did not complete testing or refused to cooperate with testing procedures.  

As set forth in an August 2016 brief, the Veteran's representative asserts that the Veteran's claimed acquired psychiatric disorder has not been accurately assessed, noting that on several occasions, examiners have attempted to present him with written examinations and/or assessments.  The Veteran's representative maintains that the written assessments are confusing and frustrating for the Veteran, stressing that the Veteran stopped mid-way through his first battery of testing and has since either refused to complete testing or given contradictory results.  Given the Veteran's reported difficulty with comprehension, reasoning, and recall, the Veteran's representative asked that the Veteran be given the opportunity to take psychometric tests verbally.  

In light of the above, the Board finds that it is appropriate to afford the Veteran an additional opportunity to appear for a VA examination that addresses the nature and etiology of his claimed acquired psychiatric disorder, and, to the extent possible, contentions that have been raised regarding psychometric testing in the Veteran's case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once VA undertakes an effort to provide an examination, it must ensure the examination was adequate).  

Additionally, because the Veteran's claim was certified for appeal before the Board prior to August 4, 2014, on remand, the examiner should consider both the DSM-IV and DSM-V criteria when determining whether the Veteran has a current diagnosis of PTSD.  See 38 C.F.R. § 4.125(a); 80 Fed. Reg. 14308 (March 15, 2015) (final rule amending 38 C.F.R. § 4.125).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  

(a)  If possible, psychometric testing should be conducted orally.  If it is not possible to do so, the examiner should explain why.  

(b)  If psychometric testing is not completed (i.e., due to an inability to perform psychometric testing orally, or the Veteran's inability to complete psychometric testing, orally or otherwise), the examiner is asked to explain whether it is possible to diagnose PTSD under the DSM-IV and/or DSM-V criteria without conducting psychometric testing.  If it is not possible to do so, the examiner is asked to explain why.

The examiner should observe the Court's statement in its April 2015 memorandum decision, specifically:

VA prohibits its PTSD examiners from exclusively using psychometric tests to diagnose PTSD and instead recommends that PTSD examiners use those tests only to "supplement and substantiate findings gleaned from interview assessment and other sources of data."  VA CLINICIANS' GUIDE, ch. 14, § 8 ("Data from psychometric tests never serve as a 'stand alone' means for diagnosing PTSD.").
   
(c)  The examiner should indicate whether the Veteran has a current diagnosis of PTSD that satisfies either the DSM-IV or DSM-V criteria.  

(d)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's anxiety disorder and/or any currently-diagnosed PTSD had its onset during, or is otherwise etiologically related to, his active military service, to include as due to combat and/or fear of hostile military or terrorist activity.  

In rendering the requested opinions, the examiner should note that the Veteran is presumed to have engaged in combat during service in Vietnam.  

The examiner should also consider and address the Veteran's June and August 2009 statements noting recurrent nightmares and issues pertaining to sleep, maintaining social relationships, and maintaining employment since serving in Vietnam.  

A complete rationale should be provided for any opinion expressed.  The examiner should consider all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

